UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTEREDMANAGEMENT INVESTMENT COMPANY Investment Company Act file number:	(811-05346) Exact name of registrant as specified in charter:	Putnam Variable Trust Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:	Bryan Chegwidden, Esq.Ropes & Gray LLP1211 Avenue of the AmericasNew York, New York 10036 Registrant's telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	December 31, 2016 Date of reporting period:	March 31, 2016 Item 1. Schedule of Investments: Putnam VT Investors Fund The fund's portfolio 3/31/16 (Unaudited) COMMON STOCKS (97.6%) (a) Shares Value Aerospace and defense (4.7%) Boeing Co. (The) 8,700 $1,104,378 General Dynamics Corp. 5,857 769,434 Honeywell International, Inc. 8,727 977,860 L-3 Communications Holdings, Inc. 5,343 633,146 Northrop Grumman Corp. 12,100 2,394,590 Raytheon Co. 6,200 760,306 Spirit AeroSystems Holdings, Inc. Class A (NON) 10,600 480,816 TransDigm Group, Inc. (NON) 1,700 374,578 United Technologies Corp. 12,010 1,202,201 Airlines (1.4%) Alaska Air Group, Inc. 5,200 426,504 American Airlines Group, Inc. 13,200 541,332 Southwest Airlines Co. 29,900 1,339,520 United Continental Holdings, Inc. (NON) 6,200 371,132 Auto components (0.7%) Goodyear Tire & Rubber Co. (The) 18,200 600,236 Lear Corp. 6,400 711,488 Automobiles (0.5%) Fiat Chrysler Automobiles NV (Italy) 18,100 145,886 General Motors Co. 25,300 795,179 Banks (7.5%) Bank of America Corp. 149,942 2,027,216 Citigroup, Inc. 41,357 1,726,655 JPMorgan Chase & Co. 83,827 4,964,235 KeyCorp 70,000 772,800 PNC Financial Services Group, Inc. (The) 7,900 668,103 Regions Financial Corp. 87,700 688,445 Wells Fargo & Co. 68,350 3,305,406 Beverages (2.7%) Coca-Cola Enterprises, Inc. 13,600 690,064 Dr. Pepper Snapple Group, Inc. 11,200 1,001,504 Molson Coors Brewing Co. Class B 11,479 1,104,050 PepsiCo, Inc. 21,520 2,205,370 Biotechnology (3.6%) AMAG Pharmaceuticals, Inc. (NON) 9,737 227,846 Amgen, Inc. 14,863 2,228,410 Biogen, Inc. (NON) 3,300 859,056 Celgene Corp. (NON) 11,100 1,110,999 Gilead Sciences, Inc. 22,100 2,030,106 United Therapeutics Corp. (NON) 2,700 300,861 Building products (0.1%) CaesarStone Sdot-Yam, Ltd. (Israel) (NON) 5,491 188,616 Capital markets (2.9%) Bank of New York Mellon Corp. (The) 14,400 530,352 Goldman Sachs Group, Inc. (The) 12,620 1,981,088 KKR & Co. LP 72,600 1,066,494 Morgan Stanley 43,400 1,085,434 State Street Corp. 14,000 819,280 Chemicals (1.9%) CF Industries Holdings, Inc. 10,600 332,204 Dow Chemical Co. (The) 25,101 1,276,637 E.I. du Pont de Nemours & Co. 13,700 867,484 LyondellBasell Industries NV Class A 9,600 821,568 Symrise AG (Germany) 3,970 265,398 Commercial services and supplies (0.5%) KAR Auction Services, Inc. 8,693 331,551 MiX Telematics, Ltd. ADR (South Africa) 15,267 60,305 Waste Connections, Inc. 4,200 271,278 West Corp. 9,300 212,226 Communications equipment (1.4%) Cisco Systems, Inc. 92,941 2,646,030 Consumer finance (1.3%) Capital One Financial Corp. 11,600 803,996 Discover Financial Services 21,200 1,079,504 Synchrony Financial (NON) 15,800 452,828 Containers and packaging (0.1%) Ball Corp. 2,700 192,483 Diversified financial services (1.2%) Berkshire Hathaway, Inc. Class B (NON) 3,330 472,460 Capitol Acquisition Corp. III (Units) (NON) 18,239 179,654 Easterly Acquisition Corp. (Units) (NON) 77,420 768,006 Pace Holdings Corp. (Units) (NON) 37,781 377,432 Silver Run Acquisition Corp. (Units) (NON) 45,500 470,925 Diversified telecommunication services (2.0%) AT&T, Inc. 32,872 1,287,596 Iridium Communications, Inc. (NON) (S) 27,837 219,077 Level 3 Communications, Inc. (NON) 6,200 327,670 Verizon Communications, Inc. 36,450 1,971,216 Electric utilities (1.8%) Edison International 9,700 697,333 Entergy Corp. 11,400 903,792 Exelon Corp. 31,600 1,133,176 FirstEnergy Corp. 17,600 633,072 Electronic equipment, instruments, and components (0.4%) Corning, Inc. 34,100 712,349 Energy equipment and services (1.4%) Cameron International Corp. (NON) 10,700 717,435 Halliburton Co. 13,700 489,364 Nabors Industries, Ltd. 25,800 237,360 Schlumberger, Ltd. 16,784 1,237,820 Food and staples retail (2.9%) Costco Wholesale Corp. 4,200 661,836 CVS Health Corp. 24,280 2,518,564 Kroger Co. (The) 31,000 1,185,750 Wal-Mart Stores, Inc. 16,300 1,116,387 Food products (0.5%) JM Smucker Co. (The) 4,200 545,328 Tyson Foods, Inc. Class A 5,900 393,294 Gas utilities (0.2%) UGI Corp. 9,900 398,871 Health-care equipment and supplies (0.5%) C.R. Bard, Inc. 4,200 851,214 Health-care providers and services (3.8%) Aetna, Inc. 7,900 887,565 AmerisourceBergen Corp. 7,000 605,850 Anthem, Inc. 5,300 736,647 Cardinal Health, Inc. 8,900 729,355 Cigna Corp. 4,200 576,408 Express Scripts Holding Co. (NON) 5,700 391,533 HCA Holdings, Inc. (NON) 12,800 999,040 McKesson Corp. 4,900 770,525 UnitedHealth Group, Inc. 10,300 1,327,670 Hotels, restaurants, and leisure (1.5%) Del Taco Restaurants, Inc. (NON) 25,500 263,415 Hilton Worldwide Holdings, Inc. 8,200 184,664 McDonald's Corp. 10,030 1,260,570 Penn National Gaming, Inc. (NON) 32,600 544,094 Wyndham Worldwide Corp. 6,900 527,367 Household durables (0.4%) New Home Co., Inc. (The) (NON) 20,092 246,328 Tempur Sealy International, Inc. (NON) 4,600 279,634 WCI Communities, Inc. (NON) 10,700 198,806 Household products (0.8%) Procter & Gamble Co. (The) 18,850 1,551,544 Independent power and renewable electricity producers (0.3%) NRG Energy, Inc. 38,400 499,584 Industrial conglomerates (1.2%) Danaher Corp. 8,900 844,254 General Electric Co. 43,220 1,373,964 Insurance (2.8%) American International Group, Inc. 34,733 1,877,319 Assured Guaranty, Ltd. 12,900 326,370 Hartford Financial Services Group, Inc. (The) 15,600 718,848 Lincoln National Corp. 11,600 454,720 MetLife, Inc. 14,648 643,633 Prudential PLC (United Kingdom) 11,946 221,566 Travelers Cos., Inc. (The) 8,300 968,693 Internet and catalog retail (0.9%) Amazon.com, Inc. (NON) 2,465 1,463,323 FabFurnish GmbH (acquired 8/2/13, cost $4) (Private) (Brazil) (F) (RES) (NON) 3 3 Global Fashion Holding SA (acquired 8/2/13, cost $219,415) (Private) (Brazil) (F) (RES) (NON) 5,179 140,177 New Bigfoot Other Assets GmbH (acquired 8/2/13, cost $4) (Private) (Brazil) (F) (RES) (NON) 3 3 New Middle East Other Assets GmbH (acquired 8/2/13, cost $1) (Private) (Brazil) (F) (RES) (NON) 1 1 Internet software and services (4.5%) Alibaba Group Holding, Ltd. ADR (China) (NON) (S) 3,942 311,536 Alphabet, Inc. Class A (NON) 2,000 1,525,800 Alphabet, Inc. Class C (NON) 5,318 3,961,644 eBay, Inc. (NON) 28,100 670,466 Facebook, Inc. Class A (NON) 13,200 1,506,120 Yahoo!, Inc. (NON) 9,400 346,014 IT Services (3.2%) Computer Sciences Corp. 17,600 605,264 IBM Corp. 10,480 1,587,196 MasterCard, Inc. Class A 9,300 878,850 PayPal Holdings, Inc. (NON) 12,500 482,500 Visa, Inc. Class A 24,200 1,850,816 Xerox Corp. 49,900 556,884 Leisure products (0.2%) Brunswick Corp. 5,800 278,284 MCBC Holdings, Inc. (NON) 4,013 56,503 Life sciences tools and services (0.4%) Agilent Technologies, Inc. 16,400 653,540 Machinery (0.9%) Caterpillar, Inc. 6,400 489,856 Deere & Co. (S) 11,000 846,890 Trinity Industries, Inc. 21,767 398,554 Media (3.1%) Comcast Corp. Class A 29,870 1,824,460 DISH Network Corp. Class A (NON) 9,500 439,470 Liberty Global PLC Ser. C (United Kingdom) (NON) 6,100 229,116 Omnicom Group, Inc. 8,000 665,840 Time Warner Cable, Inc. 3,000 613,860 Time Warner, Inc. 13,600 986,680 Walt Disney Co. (The) 9,700 963,307 Metals and mining (0.4%) Freeport-McMoRan, Inc. (Indonesia) 11,700 120,978 Nucor Corp. 12,800 605,440 Multiline retail (1.6%) Dollar General Corp. 5,400 462,240 Kohl's Corp. 8,700 405,507 Macy's, Inc. 9,900 436,491 Nordstrom, Inc. (S) 10,400 594,984 Target Corp. 13,300 1,094,324 Oil, gas, and consumable fuels (4.9%) Anadarko Petroleum Corp. 11,600 540,212 Boardwalk Pipeline Partners LP 14,700 216,678 Cabot Oil & Gas Corp. 13,400 304,314 ConocoPhillips 13,500 543,645 Enterprise Products Partners LP 15,400 379,148 EOG Resources, Inc. 5,600 406,448 Exxon Mobil Corp. 38,105 3,185,197 Green Plains Partners LP 31,214 419,828 Memorial Resource Development Corp. (NON) 91,090 927,296 Royal Dutch Shell PLC ADR Class A (United Kingdom) 17,170 831,887 Suncor Energy, Inc. (Canada) 15,800 439,398 Valero Energy Corp. 14,500 930,030 Personal products (1.4%) Avon Products, Inc. 62,301 299,668 Coty, Inc. Class A 48,758 1,356,935 Edgewell Personal Care Co. 11,281 908,459 Pharmaceuticals (5.6%) Allergan PLC (NON) 2,826 757,453 Bristol-Myers Squibb Co. 9,700 619,636 Eli Lilly & Co. 10,800 777,708 Jazz Pharmaceuticals PLC (NON) 1,946 254,050 Johnson & Johnson 26,430 2,859,726 Merck & Co., Inc. 21,900 1,158,729 Perrigo Co. PLC 10,000 1,279,300 Pfizer, Inc. 83,886 2,486,381 Teva Pharmaceutical Industries, Ltd. ADR (Israel) 9,397 502,833 Real estate investment trusts (REITs) (1.4%) Armada Hoffler Properties, Inc. (R) 55,654 626,108 Easterly Government Properties, Inc. (R) 56,316 1,042,972 Hannon Armstrong Sustainable Infrastructure Capital, Inc. (R) 14,540 279,459 Kimco Realty Corp. (R) 12,400 356,872 Rayonier, Inc. (R) 12,200 301,096 Road and rail (0.8%) Union Pacific Corp. 17,800 1,415,990 Semiconductors and semiconductor equipment (3.1%) Broadcom, Ltd. 3,300 509,850 Intel Corp. 60,520 1,957,822 Lam Research Corp. 5,100 421,260 Marvell Technology Group, Ltd. 24,900 256,719 Micron Technology, Inc. (NON) 59,800 626,106 NVIDIA Corp. (S) 21,400 762,482 QUALCOMM, Inc. 16,200 828,468 Texas Instruments, Inc. 6,500 373,230 Software (4.5%) Electronic Arts, Inc. (NON) 13,800 912,318 Microsoft Corp. 102,750 5,674,883 Oracle Corp. 37,358 1,528,316 TubeMogul, Inc. (NON) (S) 22,219 287,514 Specialty retail (3.5%) American Eagle Outfitters, Inc. 18,400 306,728 Best Buy Co., Inc. 19,200 622,848 Gap, Inc. (The) 16,800 493,920 Home Depot, Inc. (The) 17,300 2,308,339 Lowe's Cos., Inc. 20,100 1,522,575 Michaels Cos., Inc. (The) (NON) 19,795 553,666 TJX Cos., Inc. (The) 8,900 697,315 Technology hardware, storage, and peripherals (5.0%) Apple, Inc. 59,983 6,537,544 EMC Corp. 47,800 1,273,870 Hewlett Packard Enterprise Co. 35,416 627,926 HP, Inc. 35,416 436,325 Western Digital Corp. (S) 10,100 477,124 Textiles, apparel, and luxury goods (0.8%) Hanesbrands, Inc. 8,900 252,226 NIKE, Inc. Class B 21,300 1,309,311 Tobacco (0.4%) Philip Morris International, Inc. 7,933 778,307 Total common stocks (cost $146,752,767) CONVERTIBLE PREFERRED STOCKS (0.9%) (a) Shares Value Allergan PLC Ser. A, 5.50% cv. pfd. 430 $395,230 American Tower Corp. $5.50 cv. pfd. (R) 4,021 412,655 Iridium Communications, Inc. 7.00% cv. pfd. 3,770 369,460 Teva Pharmaceutical Industries, Ltd. 7.00% cv. pfd. (Israel) 612 537,336 Total convertible preferred stocks (cost $1,821,100) SHORT-TERM INVESTMENTS (2.7%) (a) Shares Value Putnam Cash Collateral Pool, LLC 0.57% (d) 2,442,693 $2,442,693 Putnam Short Term Investment Fund 0.44% (AFF) 2,554,899 2,554,899 Total short-term investments (cost $4,997,592) TOTAL INVESTMENTS Total investments (cost $153,571,459) (b) Key to holding's abbreviations ADR American Depository Receipts: represents ownership of foreign securities on deposit with a custodian bank Notes to the fund's portfolio Unless noted otherwise, the notes to the fund's portfolio are for the close of the fund's reporting period, which ran from January 1, 2016 through March 31, 2016 (the reporting period). Within the following notes to the portfolio, references to "ASC 820" represent Accounting Standards Codification 820 Fair Value Measurements and Disclosures , references to "Putnam Management" represent Putnam Investment Management, LLC, the fund's manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC and references to "OTC", if any, represent over-the-counter. (a) Percentages indicated are based on net assets of $186,660,763. (b) The aggregate identified cost on a tax basis is $155,184,192, resulting in gross unrealized appreciation and depreciation of $43,951,881 and $10,285,016, respectively, or net unrealized appreciation of $33,666,865. (NON) This security is non-income-producing. (RES) This security is restricted with regard to public resale. The total fair value of this security and any other restricted securities (excluding 144A securities), if any, held at the close of the reporting period was $140,184, or 0.1% of net assets. (AFF) Affiliated company. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. Transactions during the period with Putnam Short Term Investment Fund, which is under common ownership and control, were as follows: Name of affiliate Fair value at the beginning of the reporting period Purchase cost Sale proceeds Investment income Fair value at the end of the reporting period Putnam Short Term Investment Fund* $3,851,702 $6,908,511 $8,205,314 $3,627 $2,554,899 * Management fees charged to Putnam Short Term Investment Fund have been waived by Putnam Management. (d) Affiliated company. The fund may lend securities, through its agent, to qualified borrowers in order to earn additional income. The loans are collateralized by cash in an amount at least equal to the fair value of the securities loaned. The fair value of securities loaned is determined daily and any additional required collateral is allocated to the fund on the next business day. The remaining maturities of the securities lending transactions are considered overnight and continuous. The risk of borrower default will be borne by the fund's agent; the fund will bear the risk of loss with respect to the investment of the cash collateral. The fund received cash collateral of $2,442,693, which is invested in Putnam Cash Collateral Pool, LLC, a limited liability company managed by an affiliate of Putnam Management. Investments in Putnam Cash Collateral Pool, LLC are valued at its closing net asset value each business day. There are no management fees charged to Putnam Cash Collateral Pool, LLC. The rate quoted in the security description is the annualized 7-day yield at the close of the reporting period. At the close of the reporting period, the value of securities loaned amounted to $2,405,021. (F) This security is valued by Putnam Management at fair value following procedures approved by the Trustees. Securities may be classified as Level 2 or Level 3 for ASC 820 based on the securities' valuation inputs. At the close of the reporting period, fair value pricing was also used for certain foreign securities in the portfolio. (R) Real Estate Investment Trust. (S) This security is on loan, in part or in entirety, at the close of the reporting period. At the close of the reporting period, the fund maintained liquid assets totaling $9 to cover the settlement of certain securities. Security valuation: Portfolio securities and other investments are valued using policies and procedures adopted by the Board of Trustees. The Trustees have formed a Pricing Committee to oversee the implementation of these procedures and have delegated responsibility for valuing the fund's assets in accordance with these procedures to Putnam Management. Putnam Management has established an internal Valuation Committee that is responsible for making fair value determinations, evaluating the effectiveness of the pricing policies of the fund and reporting to the Pricing Committee. Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets, and are classified as Level 1 securities under ASC 820. If no sales are reported, as in the case of some securities that are traded OTC, a security is valued at its last reported bid price and is generally categorized as a Level 2 security. Investments in open-end investment companies (excluding exchange-traded funds), if any, which can be classified as Level 1 or Level 2 securities, are valued based on their net asset value. The net asset value of such investment companies equals the total value of their assets less their liabilities and divided by the number of their outstanding shares. Many securities markets and exchanges outside the U.S. close prior to the scheduled close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the scheduled close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors including movements in the U.S. securities markets, currency valuations and comparisons to the valuation of American Depository Receipts, exchange-traded funds and futures contracts. These securities, which would generally be classified as Level 1 securities, will be transferred to Level 2 of the fair value hierarchy when they are valued at fair value. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. At the close of the reporting period, fair value pricing was used for certain foreign securities in the portfolio. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. Short-term securities with remaining maturities of 60 days or less are valued using an independent pricing service approved by the Trustees, and are classified as Level 2 securities. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security's fair value, the security will be valued at fair value by Putnam Management in accordance with policies and procedures approved by the Trustees. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures, recovery rates, sales and other multiples and resale restrictions. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. To assess the continuing appropriateness of fair valuations, the Valuation Committee reviews and affirms the reasonableness of such valuations on a regular basis after considering all relevant information that is reasonably available. Such valuations and procedures are reviewed periodically by the Trustees. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund's investments. The three levels are defined as follows: Level 1: Valuations based on quoted prices for identical securities in active markets. Level 2: Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3: Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund's net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks*: Consumer discretionary $24,338,984 $— $140,184 Consumer staples 16,317,060 — — Energy 11,806,060 — — Financials 31,836,403 221,566 — Health care 25,982,441 — — Industrials 17,809,281 — — Information technology 41,133,226 — — Materials 4,216,794 265,398 — Telecommunication services 3,805,559 — — Utilities 4,265,828 — — Total common stocks Convertible preferred stocks — 1,714,681 — Short-term investments 2,554,899 2,442,693 — Totals by level * Common stock classifications are presented at the sector level, which may differ from the fund's portfolio presentation. During the reporting period, transfers within the fair value hierarchy, if any (other than certain transfers involving non-U.S. equity securities as described in the Security valuation note above), did not represent, in the aggregate, more than 1% of the fund's net assets measured as of the end of the period. Transfers are accounted for using the end of period pricing valuation method. At the start and close of the reporting period, Level 3 investments in securities represented less than 1% of the fund's net assets and were not considered a significant portion of the fund's portfolio. For additional information regarding the fund please see the fund's most recent annual or semiannual shareholder report filed on the Securities and Exchange Commission's Web site, www.sec.gov, or visit Putnam's Individual Investor Web site at www.putnaminvestments.com Item 2. Controls and Procedures: (a) The registrant's principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission's rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 3. Exhibits: Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Putnam Variable Trust By (Signature and Title): /s/ Janet C. SmithJanet C. SmithPrincipal Accounting OfficerDate: May 27, 2016 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/ Jonathan S. HorwitzJonathan S. HorwitzPrincipal Executive OfficerDate: May 27, 2016 By (Signature and Title): /s/ Steven D. KrichmarSteven D. KrichmarPrincipal Financial OfficerDate: May 27, 2016
